 INT'L FNION OF OPERATING ENGINEERS, LOCAL 624 A-B 615InternationalUnion of Operating Engineers,Local 624 A-B(D. S. McClanahan&Son, Inc.)andRobertWalker.Case No.26-CB-165.March 20, 1963DECISION AND ORDEROn June 13, 1962, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.He also found that the Respondent had not engaged in otherunfair labor practices and recommended that the complaint be dis-missed as to them. Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,'and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent that they are consistent with ourDecision herein.2The complaint alleged that Respondent maintained and enforcedan arrangement, understanding, or practice with McClanahan requir-ing clearance or referral by Respondent as a condition of employmentat McClanahan's project in Hamilton, Mississippi; that Respondentviolated Section 8(b) (2) and (1) (A) by refusing to clear RobertWalker for employment with McClanahan in June 1961 because hehad opposed the election of incumbent union officers; and, that Re-spondent further violated that section by refusing to register Walkerfor employment with McClanahan and other employers on and afterJuly 1, 1961, because of his engagement in the foregoing protectedconcerted activity.The Trial Examiner concluded that no exclusivehiring arrangement, understanding, or practice existed between Re-spondent and McClanahan or any other employer.He thereforedismissed the complaint insofar as it alleged that Respondent violated'Respondent's request for oral argument is hereby denied as, in our opinion, the record,including the exceptions and briefs,adequately presents the issues and positions of theparties3Chairman McCulloch and Member Fanning, for the reasons set forth in the majorityopinion in IsisPlumbingAHeating Co.,138 NLRB 716, include the payment of 6 percentinterest per annum on the award of backpay ordered herein.However,for the reasonsgiven in his dissent in that case, Member Rodgers would not grant any interest here.141 NLRB No. 57. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act by refusing to register Walker for employment with McClana-han or any other employer after July 1. The Trial Examiner didfind,however, that Respondent unlawfully discriminated againstWalker when it refused to refer him for work with McClanahan onand after June 19 because of his intraunion activities.We adopt the Trial Examiner's finding that Respondent violatedSection 8(b) (2) and (1) (A) by its refusal to refer Walker in June1961.We also agree that Respondent did not violate that sectionby refusing to register Walker for employment with employers otherthan McClanahan because there is no record evidence that any ex-clusive hiring arrangement, understanding, or practice existed betweenRespondent and such other employers pursuant to which Walker wasdenied employment with them.Contrary to the Trial Examiner,however, we conclude and find that Respondent and McClanahanmaintained and enforced a tacit arrangement or implicit understand-ing which required clearance or referral by Respondent as a conditionof employment with McClanahan, and that Respondent acted un-lawfully when it refused to register Walker for work with this em-ployer after July 1.McClanahan is a subcontractor which employs operating engineers.The record shows that the entire project in question is a "union job,"that is, only "union" craftsmen are employed.All operating engi-neers who worked for McClanahan at the project were members ofRespondent.During the period from 1956 to 1959, McClanahan haddealt with Respondent on an exclusive basis.According to Speed,Respondent's assistant business representative at that time, Respond-ent and McClanahan arrived at an oral agreement under which thelatter agreed to contact Respondent whenever in need of operatingengineers and to require that the engineers it then employed be mem-bers of Respondent.The agreement further provided that McClana-han would look exclusively to Respondent for the supply of men,and only when Respondent was unable to refer them was McClanahanpermitted to seek employees elsewhere.Even in these circumstances,McClanahan was obligated to require that the new employees joinRespondent?When McClanahan commenced work on the Hamilton project inmid-1961, the manner in which it recruited operating engineers wasstrikingly similar to the agreement and practice with Respondentoutlined above.Thus, even before McClanahan bid on the job, itinquired of Respondent about the availability of engineers.Whenthe bid was let, McClanahan called Respondent about furnishing men.8As the Trial Examiner noted, Speed's testimony was not wholly clear as to the preciseterms of the oral agreement reached between Respondent and McClanahan sometimeduring the period between 1956and 1959.However, that testimony serves to corroboratethe existence of the arrangement or practice which is shown by other evidence in therecord INT'L UNION OF OPERATING ENGINEERS, LOCAL 624 A-B 617Respondent replied that "the Meridian office [Respondent's office inthe area of the project] had always handled the furnishing of thepeople out there" and assured McClanahan that an agent "would,look after that portion of it."McClanahan's project superintendent,Forrester, conceded that it was the general practice at the project totelephone Respondent's office when in need of men, and to require thatthey produce a referral slip from Respondent as a condition ofemployment.Against this array of record facts, we are hard-pressed to acceptthe Trial Examiner's conclusion that no arrangement, understanding,or practice existed pursuant to which Respondent became the exclusivesource of supply of engineers for employment with McClanahan.In view of the facts that McClanahan obligated itself to look exclu-sively to Respondent for the supply of men from 1956 to 1959; thatMcClanahan requested that Respondent furnish engineers to staffthe project requirements in mid-1961 and Respondent agreed to doso in the same manner that it "had always handled the furnishing ofthe people out there" ; and that Respondent conceded it was thegeneral practice to call the Respondent for men and to require thatthey produce a referral slip as a condition to obtaining work withMcClanahan, we conclude that, at the very least, a tacit arrangementor implicit understanding existed between McClanahan and Respond-ent under which the latter functioned as the exclusive source of supplyof engineers for the former.Accordingly, we find that, by refusingto registerWalker for employment with McClanahan on and afterJuly 1 because he engaged in protected concerted activities, i.e., hisopposition to incumbent officials of Respondent, Respondent violatedSection 8(b) (2) and (1) (A) of the Act.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner 5 with the modifications listed below.'' SeeLocal 215, International Brotherhood of ElectricalWorkers, AFL-CIO (EasternNew York State Chapter of the National Electrical Contractors Association),136 NLRB1618; Cf.International Alliance of Theatrical Stage Employees and Moving Picture Ma-chine Operators of theUnitedStates and Canada,Local No 409,AFL-CIO (ColumbiaBroadcasting System, Inc.),119 NLRB 810.5 The Appendixattached to the Intermediate Report is hereby modified by deleting thewords "60 days after its date" in the nextto thelast sentence of said notice and inserting11in its place,the words"60 consecutive days from the date of posting . . . .'Paragraph 1(a) of the Recommended Order and the corresponding portions of thenotice areherebydeleted and the following shall be substituted therefor:1.Cease and desist from:(a)Causing or attempting to cause D. S. McClanahan&Son, Inc, or any otheremployer having a similar arrangement,understanding,or practice with Respondent,to refuse to hire a worker in violation of Section 8(a)(3) of theAct or otherwise todiscriminate against employees or applicants for employment in violationthereof, ormaintaining or enforcing any such arrangement,understanding,or practice underwhich workers are denied registration for employment with employers in violation ofSection 8(a) (3) of the Act. 618DECISIONS OF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEIn this proceeding the charge was filed on September 25, 1961, the complaint wasissued on January 23, 1962, and the allegations are that the Respondent, Interna.tional Union of Operating Engineers, Local 624 A-B, violated Section 8(b) (1) (A)and (2) of the National Labor Relations Act, as amended, 29 U.S.C. Sec. 151,et .req.On March 20 and April 26, 1962, Trial Examiner A. Bruce Hunt conducted ahearing at Columbus, Mississippi, at which the General Counsel and the Respondentwere represented by counsel, and the Charging Party, Robert P. Walker, appearedpro se.D. S. McClanahan & Son, Inc., whose business operations are the basisof the Board's jurisdiction herein, is not a party to the proceeding.Upon the entirerecord, and from my observation of the witnesses, I make the following:FINDINGS OF FACTITHE COMPANY'S BUSINESSD. S. McClanahan & Son, Inc., herein called the Company, is engaged in the build-ing and construction industry throughout Mississippi and has its principal place ofbusiness at Columbus in that State.At times material, the Company was a sub-contractor on a project at Hamilton, Mississippi, and, during a relevant 12-monthperiod, received directly from out of State materials valued in excess of $50,000.There is no dispute, and I find, that the Company is engaged in commerce withinthe meaning of the Act.II.THE RESPONDENTInternational Union of Operating Engineers, Local 624 A-B, is a labor organiza-tion which admits to membership employees of the Company.'III.THE UNFAIR LABOR PRACTICESA. The issuesOur issues are whether. (1) During 1961, the Respondentmaintained and en-forced an understanding or practice pursuant to which the Company required clear-ance or referral by the Respondent of all employees of the Company at the Hamiltonproject; (2) about June 1, 1961, andagainabout July 1, 1961, the Respondent,motivated by certain protected activities of Charging Party Walker, invalidly re-fused to clear Walker for employment by the Company; and (3) about July 1, 1961,the Respondent, similarly motivated, invalidly refused to register Walker for referralto any employer.B.Walker's intraunion activities; his disputes with union agentsWalker has been a member of the Respondent for several years.During 1959he was a job steward.During the forepart of the same year, the Respondent'sbranch office in Meridian, Mississippi, was headed by Edward Speed as assistantbusiness representative.Speed's employment was terminated and he was succeededby Stanley Byrd who was hired for the position by his brother, Robert Byrd, theRespondent's business manager and financial secretary whose office is in Jackson,Mississippi.Walker became active in a movement among members to have RobertByrd reemploy Speed, but the movement, which lasted for "some period of time,"was unsuccessful.Also during 1959, Walker ceased being a job steward, but hecontinued to obtain job referrals from the Respondent.During 1961 Walker began a campaign to be elected as the Respondent's recording-corresponding secretary.The campaign, it developed, was to be a lengthy one and,as these pages are being written, it has not been concluded.On May 16, 1961,shortly before Walker sought employment with the Company, at a meeting at whichcandidates were to be qualified, Robert Byrd ruled that Walker was unqualified torun.The ground advanced then or later was that Walker had been in arrears inhis dues and had not attended the necessary number of union meetings to qualifyas a candidate.Later that month, Walker appealed to the Respondent's executiveboard.About the same time, Speed suggested to Stanley Byrd that Walker be re-ferred for employment with the Company, whose operations at the Hamilton projectwere to begin soon, and Byrd answered that "as far as Bobby Walker is concerned'Local 624 has divisions A and B for apprenticesand engineers,respectively. INT'L UNION OF OPERATING ENGINEERS, LOCAL 624 A-B 619he can starve to death for my part." 2On June 11, Walker lost his grievance beforethe Respondent's executive board.He promptly filed an appeal to the general execu-tive board of the International Union.About June 20 the election was held.Walker's name was not on the ballot. Succeeding events, insofar as they need berecited, are that Walker enlarged the appeal by seeking to set aside the results ofthe election on the ground that he had been improperly disqualified as a candidate,the appeal was scheduled for hearing in Washington, D.C, Walker was notified butfailed to attend, the general executive board denied the appeal on September 13,3Walker fileda complaintwith the Secretary of Labor under 29 U.S.C., Sec. 482, andabout April 1962 the issues were settled by an agreement between the Respondent,the International Union, and the Department of Labor whereby the election ofJune 20, 1961, would be set aside, new nominations open to the membership of theRespondent would be made on May 15, 1962, and a new election would be conductedon June 19, 1962, for the unexpired terms of the officers who had been elected dur-ing June 1961.We turn now to Walker's efforts to obtain employment duringMay 1961 and thereafter.C.The allegation that the Respondent maintained and enforced an understandingor practice pursuant to which the Company required that its employees on theHamilton project be cleared through the RespondentThe construction project at Hamilton, Mississippi, arose from an award by Amer-ican Potash & Chemical Corporation to a general contractor, Sterne & Rogers, ofDenver, Colorado.The record does not disclose the number of subcontractors orthe total number of their employees, but it does disclose that the Company was asubcontractor which employed less than a dozen operating engineers at any onetime on the project.The record discloses too that the entire Hamilton project is a"union job" and that "all the crafts [on the project] are union."Moreover, eachof 13 operating engineers who worked for the Company on the project were mem-bers of the Respondent, some having been hired through the Respondent, othershaving been transferred from the payrolls of other subcontractors on the project,and perhaps others having been hired without referrals by the Respondent.The Respondent and the Company are not parties to a written collective laboragreement, and the testimony of their representatives is that they are not parties toan oral agreement covering the Company's operations at any project.4Nevertheless,it is the Company's practice, whenever it is in need of engineers, to call the branchoffice of the Respondent nearest the project where men are needed.That practice,coupled with the fact that the Company required clearance by the Respondent forall engineers employed by it on the Hamilton project, will not, however, warrant afinding of unfair labor practices by the Respondent.The Company is not a partyto this proceeding and is not alleged to have violated the Act.The allegation isthat the Respondent "maintained and enforced an arrangement, understanding orpractice with" the Company which required "clearance or referral by Respondent2 Speed so testified without contradiction.The fact, discussedbelow, thatWalkersubsequently obtained a referral to the Company has been considered in my evaluation ofSpeed's testimony.3 On September 25, Walker filed the charge in this case which,of course,involves differ-ent issues than those which were the subject of his appeal to the International UnionSpeed testified for the General Counsel that, sometime during the period of 1956-59when he was the Respondent's assistant business representative,he reached an oral agree-ment with a representative of the Company.According to Speed, he could not rememberthe date that the agreement was reached, but he did remember that the Company agreedto call the Respondent whenever in need of engineers and to require its engineers thenemployed to join the Respondent. Speed testified further that the oral agreement pro-vided that, if the Respondent should be unable to refer an engineer, the Company couldhire from another source but would require the new employee to join the Respondent.On cross-examination, however, Speed testified that the Company retained the right tohire persons who were not members of the Respondent and that this retention was inaccord with Mississippi's right-to-work lawI cannot reconcile Speed's testimony con-cerning observance of the right-to-work law with his testimony that the Company requiredall its engineers to join the Respondent,and the cross-examination casts doubt upon theexact nature of any oral agreement which may have been reached sometime during theperiod 1956-59. In any event, our issues involve matters during 1961, and the record willnot support a finding that an oral agreement reached by Speed and the Company duringthe 1950's continued in effect into 19961 when Speed was no longer a representative oftheRespondent. 620DECISIONS OF, NATIONAL LABOR RELATIONS BOARDas a condition of employment at" the Company's operations on the project.We haveseen that the entire project is a "union job."On the facts in the record, it is lessreasonable to infer that the Respondent required the Company to restrict job open-ings to union members than it is to infer that management on the project, perhapsthe prime contractor, required the Company to observe employment practices whichhad been established for the entire project.Accordingly, the evidence will not sup-port a finding that the Respondent maintained and enforced an invalid hiringpractice.D. The questions whether the Respondent (1) caused, or attempted to cause, theCompany to deny employment to Walker, and (2) refused to register Walker forreferral to any employerThis issue involves alleged conduct by the Respondent in early June 1961, whichwas followed by a referral of Walker to the Company where he worked for 1 week,and about July 1 which was not followed by Walker's referral to any employer.TheCompany's operations on the Hamilton project began during May 1961 but it didnot hire any engineers until June 12.On May 31, Walker, who testified that hisjob with another employer was approaching its end, went to the Hamilton projectand talked with Ted McClanahan, a representative of the Company, about a job.McClanahan saidinter aliathatWalker would have to have clearance from theRespondent.I need not go into detail to resolve the issue whether, during earlyJune, the Respondent invalidly refused to clear Walker for employment by theCompany.This is so because the Company hired its first engineer on the project,John Hendley, on June 12, the same date that the Respondent referred Hendley.The Company hired Walker on June 13, several days after the Respondent had maileda referral slip to Walker.The slip was mailed by Stanley Byrd to an address inColumbus at which the Respondent's records showed that Walker resided.Walkerhad moved to another local address, however.The slip was returned by the PostOffice Department to Byrd's office in Meridian, and he drove to Columbus wherehe personally delivered the slip.It is reasonable to conclude that, if the Post OfficeDepartment had been able to deliver the slip, Walker would have been the firstengineer hired by the Company on the project.That being so, and there being noevidence that the Company needed an engineer before Walker would have reportedfor work if he had received the slip by mail, it cannot be found that the Respondentcaused, or attempted to cause, the Company to discriminate against Walker duringearly June.Walker's employment lasted only 1 week, however.5This brings usto the Respondent's alleged refusal about July 1 to clear him for employment bythe Company and to register him for referral to any employer.1.The factsWhen Walker's employment ended on June 19, Hendley was still at work.Noother engineers had been hired by the Company.About mid-July, the Companyhired three additional members of the Respondent, and later other members werehired.Walker was not among them although he had asked the Respondent forreferral.The General Counsel, pointing to the fact that Walker was engaeed inprocessing his grievance against the Respondent, and that he had filed an appeal withthe International Union's executive board as set out above, asserts that Walker's ac-tivitieswere the basis of the Respondent's refusal to refer him to the Company.Onthe other hand, the Respondent. with the support of testimony by representativesof the Company, asserts that Walker was not referred because the Company hadfound him to be an unsatisfactory employee and had asked that he not be referredagain.The factual question is whether Walker was unsatisfactory to the Company forreasons other than his ability to operate machinery.Thereisnodispute that hewas anable engineer.His unsatisfactoriness, according to two representatives of"Walkerwas onthe Company's payroll from June13 to19, inclusiveHe had littlework to do, howeverThe Companyrenteda machine which was used as a hnekhoe,dragline, andcrane.The owner, Warren Gardner, employedan engineer,a nonunionman, for themachine andhe wanted his own employee to operate it. Ted McClanahan,so he testified, wanted "to keep peace with" both Gardner and the Respondent and, with-out any request to him by anyone,he decidedto reimburse Gardnerfor the services ofGardner's employee andsimultaneouslyto employa memberof theRespondent to "standby " The Companyrented Gardner'smachineby thehour.When the needfor it ended,Walkerwas laid off INT'L UNIONOF OPERATING ENGINEERS, LOCAL 624 A-B 621the Company who testified for the Respondent,was that on a few occasions whenWalker had worked for the Company during preceding years he had been "moreinterested in going around talking to different people on the job and not payingattention to his job" and that such disinterest in his work was reflected by his havingused a telephone to excess during working hours.There is also testimony thatduring the one week in June when Walker worked he was inattentive to his dutieswhich, according to Robert Forrester, the Company's superintendent at the Hamiltonproject, were to be present on the jobsite as a "stand-in or sit-in for the union on"the machine which was being rented from Gardner. I cannot credit the testimonythat the Company regarded Walker as an unsatisfactory employee.He was an ableoperator, as is admitted, and, if he had incurred the Company's displeasure by goingaround jobsites "talking to different people," I do not believe that the Companywould have hired him as a stand-in with little or no work to do and thus with hoursof opportunity per day to wander around the jobsite.Moreover, no representativeof management ever expressed displeasure to Walker concerning his alleged inatten-tion to his work, but, instead, told him that he would have to have a referral inorder to go to work.Under these circumstances, I must reject the defense that theCompany regarded Walker as an unsatisfactory employee and that the Respondentrefused to clear him for employment with the Company for that reason.The ques-tion remains why the Respondent refused to refer him to the Company, as wellas to other employers, and we turn to Walker's futile efforts to secure a referralto any employer.About July 1, while Walker's grievance was pending on appeal before the generalexecutive board of the International Union, Walker obtained employment as assistantbusiness representative in the Columbus area for a Hod Carriers and CommonLaborers Union, herein called the Laborers.Soon after Walker obtained that em-ployment, he asked Stanley Byrd for referral.Byrd told him that Byrd would notrefer him to any job solong ashe should work for the Laborers.A refusal onthat basis has no merit, and for reasons set out in the footnote I believe that suchbasis was a pretextsByrd also refused to refer him unless he would visit theRespondent's office in Meridian, about 87 miles from Walker's residence in Colum-bus, and sign a blackboard or book on which appeared the names of the Respondent'smembers who wished to be referred.This basis was clearly discriminatory, as setout in the footnote.1At an undisclosed date during 1961, Walker ceased working for the Laborers.He did not reapply to the Respondent for referral nor, insofar as appears, did heinform the Respondent that his employment with the Laborers had ended. Byrdtestified that he had heard, while Walker was still working for the Laborers, thatWalker contemplated quitting, that Byrd had sent word to Walker by Hendley thatByrd would refer Walker to a job, but that Byrd had never learned whether themessage was delivered.Byrd testified also that he had referred other members tojobs.It does not appear that Hendley, if really asked to deliver the message, de-livered it.9Byrd testified that,in talking with Walker,he had tried to explain that Walker's em-ployment by the Laborers was a barrier to referral because Walker might attempt tohandle the business of the Laborers while working on a project as an engineer. In anaffidavit, however, Byrd said that he thought that a referral for Walker while Walkerwas working for the Laborers would have been contrary to the Respondent's constitution.Nothing in the constitution would have prohibited itByrd's final testimony on the point,also unpersuasive,is that he considered that as long as Walker should work for theLaborers,Walker was employed and, therefore,was not referable by the Respondent.° Olivia Tallent, a witness for the General Counsel,testified that about July 1 she over-heard Byrd tell Walker that if there were a thousand job vacancies, Byrd would not referhim to one unless he would first go to Meridian and sign.Byrd testified that when hetalked with Walker in Tallent's presence he was angry,lost his temper,did not recallwhat he had said,and that he probably did say that he would not refer Walker unlessthe latter would make a trip to Meridian and sign.Byrd testified further,incongruously,thatWalker's name already was on the blackboard,having been put there by someone,and that Byrd had never removed it. It is clear that Byrd, in insisting that Walker signthe board,was seeking to place a burden upon Walker which was not placed upon othermembers who were out of work. The practice is for members who do not live in Meridian,but who obtain referrals through the Respondent's office there,to telephone the officewhen they are out of work and have someone write their names on the boardWalker,who had never been required to sign the board,refused to go to Meridian to do so. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Conclusions concerning Walker's inability to obtain employment with theCompany after June 19We have seen that the Company would not hire Walker unless he first obtainedclearance from the Respondent,that other engineers were hired after June 19,that the Respondent refused to clear Walker,that the reason advanced by the Re-spondent is that the Company regarded Walker as an unsatisfactory employee andobjected to rehiring him, and that the evidence does not support such reason.Wehave seen too that Walker,a capable engineer,had utilized the Respondent's em-ployment service for several years, that the service was denied to him shortly afterhe refused to accept the decision of the Respondent's executive board that he wasnot qualified to be a candidate for office,and that the denial continued as he soughtfor months to bring about a new election in which he could be a candidate. Icannot escape the conclusion that the Respondent determined to deny its employ-ment service to Walker because of his activities which one or more persons amongthe Respondent's leadership disapproved.There are several reasons:first, the ab-sence of persuasive evidence that the Company objected to having Walker workfor it; second,Stanley Byrd's unwarranted and discriminatory insistence that Walkergo to Meridian to sign the board;and third,Byrd's unpersuasive testimony that hethought that a member who had secured employment in another field should bedenied referral as an engineer until the other work had ended. I find that the Re-spondent, by denying Walker clearance to the Company, caused the Company todiscriminate against him in violation of Section 8(a)(3), and that the Respondentthereby violated Section 8(b) (2) and(1) (A).3.Conclusions concerning the Respondent's refusal to registerWalker for referralAt the outset of this discussion I emphasize that the Company is not involved inthis issue.It should be noted too that the record does not disclose(1) the namesof more than a few employers to whom Walker might have been referred,(2) thatthe Respondent had any arrangement with any employer that engineers would bereferred exclusively by the Respondent,or (3) that Walker sought employment any-where and was denied it because he could not obtain a clearance.The questionsare two: whether the Respondent,by refusing to register Walker for referral andthereby denying him the benefits of its employment service, violated Section 8(b) (2)by causing or attempting to cause an employer to discriminate against him, andwhether the Respondent violated Section 8(b) (1) (A)by restraining or coercing himin the exercise of the rights guaranteed in Section 7.The basic service of the Respondent to its members,which was denied to Walker,is its service as an employment agency.Unlikemany unions in manufacturingindustries,which do not represent employees until they have obtained jobs throughtheir own efforts, the Respondent's principal function is to keep aware of jobvacancies in an industry in which employment is not permanent, and to refer itsmembers to employers.As a building trades union, the Respondent,through theknowledge that its representatives have of construction activities,through visits tojobsites by the representatives,and through arrangements with contractors to supplythe latter with engineers, acts as a source of labor for contractors and as an employ-ment agency for its members.The Respondent's employment service was closed to Walker because of his effortsto run for office.The service was not closed to him because he was no longer amember of the Respondent;insofar as appears,no steps were taken by the leader-ship to suspend or expel him from membership.The intent of the closure was tolimitWalker's employment opportunities by denying to him his right to be referredto contractors who use the Respondent as a partial or exclusive source of labor,and to make it necessary that Walker seek employment directly from employers.From June 19, 1961, to at least the next April 26 when the hearing closed, Walkerreceived no referral.At first glance it may appear that Stanley Byrd's refusal to refer Walker was aninvalid attempt to cause contractors who hire through the Respondent to denyemployment to Walker.Of course,the contractors to whom Walker would havebeen referred but for Byrd's discrimination against him were unaware of the dis-crimination.The fact remains, however,that Byrd's action was the most effectivediscriminatory action readily at hand and was calculated to have a widespread effectIndeed,that effect was perhaps greater than would have been the effect of requestsby Byrd to contractors that they not hire WalkerThis is so because contractorswho use the Respondent as a labor source, if put on notice of Byrd's effort to limitWalker's job opportunities,might have declined to be parties to it, whereas the samecontractors, if unmindful of the effort, would have continued to hire through the INT'L UNION OF OPERATING ENGINEERS, LOCAL 624 A-B 623Respondent without being aware that the door to their payrolls was closed to Walkerby Byrd.My understanding of the decisional law, however, is that it is against theGeneral Counsel's contentions.Stanley Byrd's refusal to registerWalker did notconstitute a violation of Section 8(b) (2) because there is no proof that the Respond-ent (1) was the exclusive source of engineers for any contractor to whom Walkerwas denied referral, or (2) sought, in dealing with a contractor, to have the con-tractor itself deny Walker a job.Columbia Broadcasting System, Inc.,119 NLRB.810, 814.Turning to the alleged violation of Section 8 (b) (1) (A), it is clear that Walker's-effort to be a candidate for office from the first step to the final one which resultedin the agreement to hold a new election, was an exercise of his rights under Section7.It is an unfair labor practice under Section 8(b)(1) (A) for a labor organiza-tion or its agents to restrain or coerce an employee in the exercise of those rights.Manifestly, Byrd's efforts to limit Walker's employment opportunities were calculatedto restrain or coerce Walker, but it does not follow that the restraint and coercionviolated the Act.AgainColumbia Broadcasting,at page 814, is controlling.Absentan exclusive referral system, the Respondent was not legally obligated to registerWalker or to refer him to contractors who requested engineers, and the Respondentwas free, insofar as the Act is concerned, to discriminate against Walker in that way.Itmay be said, in an attempt to distinguishColumbia Broadcasting,that the employeethere had been suspended from membership and was not entitled under the union'sconstitution and bylaws to be referred to employment, whereas here Walker hadnot been suspended and was still an active member.Nevertheless, the language ofthat case is so broad that I am constrained to apply the precedent here.Accord-ingly, I shall recommend that this allegation be dismissed. In Summary, I shallrecommend that the complaint be dismissed insofar as it alleges that the Respondentviolated the Act in any respect other than by its refusal to clear Walker for employ-ment by the Company after June 19, 1961.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices set forth above, occurring in connection with the opera-tions of the Company described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act. I shall recommend that (1)the Respondent notify the Company in writing, with a copy to Walker, that theRespondent has no objection to the employment of Walker by the Company or anyother employer, and (2) the Respondent make Walker whole for any loss of pay hemay have suffered as a result of the Respondent's having caused the Company notto hire him after June 19, 1961, by payment to him of a sum of money equal tothat which he normally would have earned as an employee of the Company betweenthat date and a date 5 days after notification by the Respondent to the Companyand Walker as provided above, less his net earnings(Crossett Lumber Company, 8NLRB 440, 497-498) during said period, the payment to be computed on a quarterlybasis in the manner established inN.L.R.B. V. Seven-Up Bottling Company, ofMiami, Inc.,344 U.S. 344.The General Counsel asks that I recommend that thebackpay bear interest.Insofar as I have been able to learn, the Board has neverawarded interest on backpay, or expressly declined to do so, simultaneously with adetermination that there has been a violation of the Act.8The issue is now pendingbefore the Board in a number of cases and doubtless will be resolved before adecision is issued in this proceding.9 I make no recommendation on the GeneralCounsel's request.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:8InSifers Candy Company, 92NLRB 1220, the Board refused to award interest in abackpay proceeding.The Board gave no reason for the refusal It may be observed,however, that such an award could have been interpretedas anenlargement of theBoard's original Order In the case.e One such case isPuget Sound Bridge and Dry Dock Company,et al., Case No19-CA-2283 (not published in NLRB volumes). 624DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is a labor organization within the meaning of the Act2.The Company is engaged in commerce within the meaning of the Act.3.By causing the Company to discriminate against Walker in violation of Sec-tion 8(a)(3), the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(b)(2) and (1)(A) and Section 2(6) and (7).4.The allegations of the complaint that the Respondent violated the Act havebeen sustained only insofar as it is alleged that the Respondent caused the Com-pany to discriminate invalidly against Walker after June 19, 1961.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,InternationalUnion of Operating Engineers, Local 624 A-B, its officers, agents,representatives, successors, and assigns, shall:1.(a)Causing or attempting to cause D. S. McClanahan & Son, Inc., to refuse tohire a worker in violation of Section 8(a) (3) of the Act or otherwise to discriminateagainst employees or applicants for employment in violation thereof.(b) In any like or related manner restraining or coercing employees or applicantsfor employment in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Notify said Company and Robert P. Walker that the Respondent has noobjection to the employment of Walker, in the manner set forth in the section en-titled "The Remedy."(b)Make Walker whole for any loss of pay, as set forth in the section entitled"The Remedy."(c)Post in all its offices and union halls, copies of the attached notice marked"Appendix." 10Copies of said notice, to be furnished by the Regional Director forthe Twenty-sixth Region, shall, after being duly signed by the Respondent's repre-sentative, be posted by it immediately upon receipt thereof, and be maintained by itfor at least 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its members are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Promptly after receipt of unsigned copies of said notice from the RegionalDirector, return to him signed copies for posting, D. S. McClanahan & Son, Inc,willing. at all places where notices to the Company's employees are customarilyposted, including all sites where the Company will be engaged in operations duringa period of 60 days after the date of the notice.(e)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to comply here-with.iiIt is further recommended that the complaint be dismissed insofar as it -allegesthat the Respondent engaged in unfair labor practices other than by causing theCompany to discriminate invalidly against Walker after June 19, 1961.10If this Recommended Order should be adopted by the Board, the words "As Orderedby" shall be substituted for "As Recommended by a Trial Examiner of" in the noticeIn the further event that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order of" shall be inserted immediately following "As Ordered by."11 If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, AND REPRESENTATIVES AND TO ALLEMPLOYEES OF D. S. MCCLANAHAN & SON, INC.As recommended by a Trial Examiner of the National Labor RelationsBoard andin order to conduct the business of Local 624 A-B as required by the National LaborRelationsAct, we notify you that: INDUSTRIAL CONFERENCE BOARD, ETC.625WE WILL NOT try to cause D. S. McClanahan&Son, Inc., to refuse to hireany worker because he does not have clearance to the job from Local 624 A-Bor has not beenreferred by us.WE WILL NOT try to cause D. S. McClanahan&Son, Inc., to refuse to hireany worker because he has engaged in lawful union activities which do notmeet with our approval.WE WILL NOT try to cause D. S. McClanahan&Son, Inc., to discriminateagainst any employee or applicant for employment in any way that violatesthe National Labor Relations Act.WE WILL pay Robert P. Walker for the time he lost from work with D. S.McClanahan&Son, Inc., because of our having caused that Company not tohire him, and we will notify Walker and that Company that we do not object toWalker's working for any employer.All our members in Mississippi are free to remain members of our Union and toengage in any or all lawful union activities,and they also are free to terminate theirmemberships and to cease any or all union activities.INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL 624 A-B,Union.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days after its date, and must not be altered,defaced, or covered by any other material.If employees have any questions about this notice or whether Local 624 A-B iscomplying with its provisions,theymay communicate with the Board's RegionalOffice, Seventh Floor, Falls Building, 22 N. Front Street, Memphis, Tennessee,Telephone No. Jackson7-5451.Industrial Conference Board and Kitsap County Retail Drug-gists'Association and its Member Employers IandRetailClerks Local Union No. 381,Retail Clerks International Asso-ciation,AFL-CIO.Case No. 19-CA-2511.March 20, 1963DECISION AND ORDERUnfair labor practice charges were filed by Retail Clerks LocalUnion No. 381, herein called the Union, on September 21,1962, againstRespondents, Industrial Conference Board, Kitsap County RetailDruggists'Association, and the Association's member employers.Thereafter, on October 12, 1962, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the NineteenthRegion, issued a complaint and notice of hearing, alleging that theRespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (1) and(3) and Section 2(6) and (7) of the Act, as amended.Respondentsfiled their answer on October 23,1962.1The 12 member employers named as Respondents are: Milan J. Booth and Robert E.Brown, d/b/a Booth's Bremerton Drug ; ClydeF. Allen,d/b/a -Clyde's Pharmacy ; VernN. Castle,d/b/a Castle'sDrug; Hannah & Powell Drug Corporation;Smalley Drug, Inc.,d/b/a Lakeside Drug; Duwaine McBride, d/b/a McBride'sWestgatePharmacy;NelsonThrifty Drugs,Inc. ; Payless Drug Store,Inc. ; Smalley Drug, Inc., d/b/a Smalley'sDrug ;Chester H.Swanson,d/b/a Swanson's 'Charleston Drug; WallachThrifty Drugs, Inc.;and West Bay Drug Corporation.141 NLRB No. 58.